Citation Nr: 9924718	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-13 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran's active military service extended from April 
1943 to May 1948.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied a total 
rating for compensation on the basis of individual 
unemployability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is service-connected for left median and 
ulnar neuropathy secondary to gunshot wounds, at a 60 percent 
rating; residuals of a gunshot wound of the left shoulder, 
Muscle Groups III and IV rated 20 percent disabling; and 
residuals of a pleural cavity injury, rated noncompensable.  
The combined disability evaluation is 70 percent.

3.  The veteran has completed one year of college and has 
occupational experience as a bartender for 27 years and 
experience as a manager of a gas station.  He last worked 
full time in 1993.

4.  The veteran's service connected disabilities are not of 
such severity as to preclude him from securing or following 
substantially gainful employment suitable for someone of his 
educational and occupational experience. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16(a), 4.18 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a total rating based on individual 
unemployability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Stanton v. Brown, 5 Vet. 
App. 563, 571 (1993) (where an appellant stated that he could 
no longer seek or maintain employment, he presented a well-
grounded claim for a total disability rating).  He has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The regulations provide that "total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (1998).

In this case, the Board notes that the veteran is service-
connected for left median and ulnar neuropathy secondary to 
gunshot wounds at a 60 percent disability rating.  As such, 
the minimum percentage requirements under 38 C.F.R. § 4.16(a) 
(1998) have been met.  However, in addition to satisfying the 
percentage requirements, the evidence must show that the 
veteran is unemployable as a direct result of his service-
connected disabilities.

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") noted that:

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside the 
norm of such veteran.  See 38 C.F.R. 
§§ 4.1, 4.15 (1992).  The sole fact that 
a claimant is unemployed or has 
difficulty obtaining employment is not 
enough.  A high rating in itself is a 
recognition that the impairment makes it 
difficult to obtain and keep employment.  
The question is whether the veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the veteran can find employment.  
See 38 C.F.R. § 4.16(a) (1992).

In the veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, dated in 
September 1997, he indicated that he had a year of college 
education, and last worked full time in 1993 as a bar tender, 
an occupation he held for approximately 27 years.  Subsequent 
statements by the veteran's representative indicate that he 
was also employed as a gas station manager, a position which 
required no physical labor and which he considered to be 
productive of "marginal income."  He also owned and 
operated a one car taxi service.

In May 1998, VA compensation and pension examinations were 
conducted specifically to address the level of functional 
impairment attributable to the veteran's service-connected 
disabilities, and to determine his unemployability.  In the 
general examination, the examiner Dr. Rosenbach noted that 
the veteran had a history of coronary artery disease with a 
four-vessel bypass graft in October 1996, and a right 
prosthetic knee replacement, also in 1996.  Examination of 
the musculoskeletal system showed gross and obvious defects 
involving the left upper extremity.  His left hand was 
retracted with minimal movement due to incomplete paralysis.  
He was unable to dorsiflex his wrist or extend his fingers.  
Numerous diagnoses included the following:

1.	Coronary artery disease;
2.	Peripheral vascular disease;
3.	Right prosthetic knee replacement;
4.	Depression
5.	Non-allergic rhinitis;
6.	Hypertension;
7.	Hypercholesterolemia;
8.	Morbid obesity;
9.	Degenerative joint disease; and
10	Incomplete paralysis of median, 
ulnar and radial nerves of left upper 
extremity due to gunshot wound in World 
War II.

Addressing the question of the veteran's employability, Dr. 
Rosenbach stated that due to the veteran's marked limitation 
in function, he was "unemployable due to obvious motor 
defects in [his] left upper extremity."

In his VA neurological disorders examination, the examiner, 
Dr. Rubino, noted that the veteran's condition was not a 
fluctuating event:

Weakness is constant with no aggravating 
or alleviating factors.  There is no 
current treatment for this.  His 
functional loss is the inability to use 
this left hand, most importantly any fine 
motor movements.  He does have [the] 
ability to move his hand to assist his 
right hand in holding objects.

Focused neurological examination of his left upper extremity 
revealed marked atrophy of the muscles of his hand and 
forearm as well as extensors of the forearm.  The diagnosis 
was left medial and ulnar neuropathy secondary to trauma.  
Regarding the veteran's unemployability, Dr. Rubino wrote 
that the veteran had been employed as a gas station manager 
and in various other jobs since 1944.  He wrote that 
"[b]ased solely on this disability, the veteran is 
employable.  He is just not able to use his left arm.  
Therefore, any kind of manual activities are not able to be 
done."

The veteran also underwent a VA respiratory diseases 
examination.  He complained of dyspnea on exertion and was 
unable to walk from the clinic to the parking lot without 
getting short of breath.  He also had orthopnea.  His 
symptoms were noted to be suggestive of cardiac involvement 
or congestive heart failure.  Pulmonary function tests showed 
a mild restrictive impairment, most likely secondary to 
obesity.

Although the veteran is service-connected for residuals of a 
pleural cavity injury, there was no evidence that his 
breathing problems are related to this injury, rather they 
appear to be related to his coronary artery disease and 
possible congestive heart failure.  In this regard, the Board 
notes that no residuals were shown to his pleural cavity 
injury in an October 1948 VA examination or on any subsequent 
examination, and the veteran is not alleging that his 
breathing problems are related to the injury he sustained to 
his pleural cavity in service.  The veteran's service-
connected disabilities are limited to his left upper 
extremity.

With one year of college education, a 27 year history of 
bartending, experience managing a gas station and running his 
own taxi business, the veteran has demonstrated that he has 
the skills for gainful employment.  Although he may not be 
able to use his upper left extremity for fine motor 
movements, or for anything more than moving his hand to 
assist his right hand in holding objects, this fact alone 
does not preclude his employment.  The 60 and 20 percent 
disability evaluations currently in effect are a recognition 
of his impairment in earning capacity because of his 
disabilities.  See 38 C.F.R. Part 4, §§ 4.71, 4.73, 4.124a, 
Diagnostic Codes 5125, 5303, 8515.  In short, the evidence 
does not demonstrate that the veteran's left upper extremity 
disability is so severe as to preclude all forms of gainful 
employment.  Specifically, there is no evidence that his 
service-connected disabilities would prohibit his employment 
in a position comparable to his previous employment as a gas 
station manager.  By his own statement, this position 
required nothing physical.  Although he considered this 
marginal employment, there is no evidence that such 
employment would be considered marginal.  Marginal employment 
generally is deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person, or on a facts found basis.  
38 C.F.R. § 4.16(a) (1998).

The Board notes with regard to the veteran's service 
connected disabilities that the descriptions in the medical 
reports of the degree and extent of the veteran's upper left 
extremity disabilities contrast somewhat with descriptions of 
the kinds of disabling conditions contemplated by the 
regulations as permanently and totally disabling.  See, e.g., 
38 C.F.R. §§ 4.15, 3.340(b) ("permanent loss or loss of use 
of both hands, or of both feet, or of one hand and one foot, 
or of the sight of both eyes, or becoming permanently 
helpless or bedridden . . . .").

Furthermore, the description of the veteran's service 
connected disability in the medical examination reports does 
not provide an overall impression of a severely incapacitated 
individual.  38 U.S.C.A. § 1502 (West 1991).  For example, 
while he does have a loss of use of his left hand, the 
records show no comparable disability with the right hand.  
As Dr. Rubino pointed out, the veteran is employable, "he is 
just not able to use his left arm."  There is no evidence 
that when using the right hand alone, instead of both hands 
together, he could not perform to the same level of ability 
as anyone else with his level of skill and experience.  The 
Board has considered the opinion of Dr. Rosenbach who stated 
that the veteran was "unemployable due to obvious motor 
defects in [his] right upper extremity."  The Board, 
however, considers the opinion of Dr. Rubino to be more 
probative of the veteran's employability because it describes 
how his service-connected disability is limited to use of his 
left arm, and that based solely on this, he is still 
employable, just not able to use his left arm.  In contrast, 
Dr. Rosenbach's statement is a bare conclusion.  He states 
the veteran is "unemployable due to obvious motor defects in 
the left upper extremity," but does not explain why the 
veteran is unable to secure employment which would not 
require the use of his left upper extremity.

The Board also notes arguments by the veteran's 
representative that VA has not considered the application of 
the reasonable doubt doctrine in evaluating the veteran's 
claim.  According to 38 U.S.C.A. § 5107(b), if a claim is 
determined to be well grounded and there is an approximate 
balance of the positive and negative evidence regarding the 
merits of a claim, the benefit of the doubt is to be given to 
the claimant.  This is a codification of the long-standing 
policy of the Department of Veterans Affairs (VA) set out at 
38 C.F.R. § 3.102 (1998), which provides that when "a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant."  The Court discussed the 
history and meaning of these provisions in Gilbert v. 
Derwinski, 1 Vet.App. 49, 54-55 (1990), stating that "[w]hen 
all of the evidence is assembled, the Secretary, or his 
designee, is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied." Id. at 55.  In this case, however, 
because the evidence for and against unemployability is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that he is 
permanently precluded from securing substantially gainful 
employment solely by reason of his service connected 
disabilities even when these disabilities is assessed in the 
context of subjective factors such as his occupational 
background, and education.  As such, the veteran's claim for 
a total rating on the basis of individual unemployability 
cannot be granted.



ORDER

A total rating for compensation based on individual 
unemployability due to service connected disabilities is 
denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

